        Case 1:20-cv-05646-GHW Document 31 Filed 09/21/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


MATTHEW ELLISON, Individually and on       Case No. 1:20-cv-05646-GHW
Behalf of All Others Similarly Situated,

                          Plaintiff,
      v.

TUFIN SOFTWARE TECHNOLOGIES LTD.,
REUVEN KITOV, JACK WAKILEH,
REUVEN HARRISON, OHAD FINKELSTEIN,
EDOUARD CUKIERMAN, YAIR SHAMIR,
RONNI ZEHAVI, YUVAL SHACHAR, J.P.
MORGAN SECURITIES LLC, BARCLAYS
CAPITAL INC., JEFFERIES LLC,
OPPENHEIMER & CO. INC., ROBERT W.
BAIRD & CO. INCORPORATED, PIPER
JAFFRAY & CO., STIFEL, NICOLAUS &
COMPANY, INCORPORATED, WILLIAM
BLAIR & COMPANY, L.L.C., and D.A.
DAVIDSON & CO.,

                          Defendants.


DAVID MICHAELSON, Individually and on      Case No. 1:20-cv-06290-GHW
Behalf of All Others Similarly Situated,

                          Plaintiff,

      v.

TUFIN SOFTWARE TECHNOLOGIES LTD.,
REUVEN KITOV, JACK WAKILEH,
REUVEN HARRISON, OHAD FINKELSTEIN,
EDOUARD CUKIERMAN, YAIR SHAMIR,
RONNI ZEHAVI, and YUVAL SHACHAR,

                          Defendants.


 NOTICE OF MOTION OF JOCELYN TAN PECK HIANG FOR CONSOLIDATION,
         APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                   SELECTION OF LEAD COUNSEL
         Case 1:20-cv-05646-GHW Document 31 Filed 09/21/20 Page 2 of 3




TO:    ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Jocelyn Tan Peck Hiang (“Tan”) respectfully moves this

Court for an order: (1) consolidating the above-captioned actions; (2) appointing Tan as Lead

Plaintiff pursuant to §27 of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§77z-1, et

seq., as amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”); (3)

approving Tan’s selection of Scott+Scott Attorneys at Law LLP as Lead Counsel for the Class;

and (4) granting such other relief as the Court may deem just and proper.

       This motion is based on this Notice, the attached Memorandum of Law, the Declaration of

Thomas L. Laughlin, IV in support thereof, including Exhibits A-D, and the Court’s complete files

and records in the above-captioned actions, as well as such further argument as the Court may

allow at a hearing on this motion.

DATED: September 21, 2020                    Respectfully Submitted,
                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                               /s/ Thomas L. Laughlin, IV
                                             Thomas L. Laughlin, IV
                                             Rhiana L. Swartz
                                             The Helmsley Building
                                             230 Park Avenue, 17th Floor
                                             New York, NY 10169
                                             Telephone: (212) 223-6334
                                             Facsimile: (212) 223-6444
                                             tlaughlin@scott-scott.com
                                             rswartz@scott-scott.com

                                             Counsel for Proposed Lead Plaintiff Jocelyn
                                             Tan Peck Hiang and Proposed Lead Counsel
                                             for the Class




                                                1
         Case 1:20-cv-05646-GHW Document 31 Filed 09/21/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, I caused the foregoing Notice of Motion and

the accompanying Memorandum of Law, Declaration of Thomas L. Laughlin, IV, with attached

exhibits, and Proposed Order to be filed with the Clerk of the Court and served upon all counsel

of record via the Court’s CM/ECF system.

                                             /s/ Thomas L. Laughlin, IV
                                            Thomas L. Laughlin, IV




                                               2
